Exhibit 10.1

COMMERCIAL VEHICLE GROUP, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of August 14, 2013 between
Commercial Vehicle Group, Inc., a Delaware corporation (the “Company”), and
Richard P. Lavin (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive as the President and Chief
Executive Officer of the Company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the President and Chief Executive Officer of the Company. In this
capacity, the Executive shall have the duties, authorities and responsibilities
as may reasonably be assigned to the Executive by the Board of Directors of the
Company (the “Board”) that are not inconsistent with the Executive’s position as
President and Chief Executive Officer of the Company. The Executive’s principal
place of employment with the Company shall be in New Albany, Ohio provided that
the Executive understands and agrees that the Executive may be required to
travel from time to time for business purposes. The Executive shall report
directly to the Board.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s best efforts to the performance of the Executive’s duties with
the Company, provided that the foregoing shall not prevent the Executive from
(i) serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive personal
investments so long as such activities in the aggregate do not interfere or
conflict with the Executive’s duties hereunder or create a potential business or
fiduciary conflict. Executive presently serves on the board of directors of two
for profit companies, and the Company approves such continuing service, so long
as such service does not create a business or fiduciary conflict.

 



--------------------------------------------------------------------------------

(c) The Board shall take such action as may be necessary to appoint or elect the
Executive as a member of the Board as of the Effective Date (as defined in
Section 2 hereof). Thereafter, during the Employment Term, the Board shall
nominate the Executive for re-election as a member of the Board at the
expiration of the then current term, provided that the foregoing shall not be
required to the extent prohibited by legal or regulatory requirements.

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three years (the “Initial Term”) commencing as of the date hereof (the
“Effective Date”). On each anniversary of the Effective Date following the
Initial Term, the term of the Agreement shall be automatically extended for
successive one-year periods, provided, however, that either party hereto may
elect not to extend this Agreement by giving written notice to the other party
at least ninety (90) days prior to any such anniversary date. Notwithstanding
the foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 8 hereof, subject to Section 9 hereof. The period of
time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.” For
the avoidance of doubt, following the Employment Term the Executive shall
continue to be subject to the Restrictive Covenants (as defined in Section 11),
in each case in accordance with their terms.

3. BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $750,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof). The base salary as determined herein and as may be adjusted
upward from time to time shall constitute “Base Salary” for purposes of this
Agreement.

4. SIGNING BONUS. Upon the Effective Date, the Executive shall be paid a
one-time signing bonus in the amount of $325,000. Should the Executive
voluntarily terminate his employment with the Company for any reason other than
for Good Reason (as defined in Section 8(e) below), or should the Executive be
terminated by the Company for Cause (as defined in Section 8(c) below, in each
case within 24 months following the Effective Date (the “Recovery Period”), the
signing bonus payment is subject to recovery by the Company at a rate of
1/24 per month for each month remaining in the Recovery Period at the time of
termination of employment.

5. ANNUAL BONUS. During the Employment Term, the Executive shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of at least 100% of the Executive’s Base Salary (the
“Target Bonus”), upon the attainment of one or more pre-established performance
goals established by the Board or the Company’s Compensation Committee (the
“Committee”) in its sole discretion. The Annual Bonus shall be paid in
accordance with the written terms of the bonus plan as may be adopted from time
to time by the Board or Committee. Any Annual Bonus received by the Executive
for the 2013 bonus plan year shall be pro-rated based on the portion of such
bonus period that includes the Employment Term. Any Annual Bonus earned
hereunder shall be paid no later than March 15th of the calendar year following
the calendar year in which or with which the applicable annual bonus period
ends.

 

2



--------------------------------------------------------------------------------

6. EQUITY INCENTIVE AWARDS. The Executive shall be considered to receive equity
and other long-term incentive awards under any applicable plan adopted by the
Company during the Employment Term for which employees are generally eligible.
The level of the Executive’s participation in any such plan, if any, shall be
determined in the sole discretion of the Board from time to time.

(a) RESTRICTED STOCK. The Executive shall be granted, within 30 days of the
Effective Date, an award of 100,000 shares of restricted stock pursuant to the
terms of the Company’s Equity Incentive Plan. Such restricted stock will vest
ratably over a period of three years. The terms and conditions of the award
shall be governed in all respects by the definitive documentation related to the
grant of such award.

(b) LONG TERM INCENTIVE AWARDS. Executive shall be eligible, pursuant to the
terms of the Company’s long-term incentive plan, to receive additional
discretionary annual incentive awards equal to $750,000 at target, with 50% of
such award being issued in time-based shares of restricted stock which vest
ratably over a period of three years and 50% of such award being a cash-based,
performance driven award based on relative total shareholder return versus a
peer group. The terms and conditions of such awards shall be no less favorable
than those awards granted to other senior executive officers of the Company.

7. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. Such benefit plans include, for the avoidance of doubt, the
Commercial Vehicle Group, Inc. Deferred Compensation Plan. The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.

(b) VACATIONS. During the Employment Term, the Executive shall be entitled to
four (4) weeks of paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time. Vacation may be taken at such times
and intervals as the Executive determines, subject to the business needs of the
Company.

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the
Executive during the Employment Term and in connection with the performance of
the Executive’s duties hereunder.

 

3



--------------------------------------------------------------------------------

(d) RELOCATION. The Executive shall promptly relocate to the vicinity of the
Company’s current headquarters. The Executive shall be entitled to relocation
benefits of up to $200,000, in accordance with the Company’s relocation program
as in effect from time to time, which relocation services are provided by SIRVA
on behalf of the Company. Costs incurred in excess of this amount will be
considered, but require specific review and approval by the Board. All amounts
payable under this Section 7(d) shall be reimbursed only to the extent incurred
during the first twelve (12) months of the Employment Term and subject to the
Executive’s presentment to the Company of appropriate documentation and shall be
subject to the limitations and procedures set forth in the Company’s relocation
program as in effect from time to time.

(e) STOCK OWNERSHIP REQUIREMENT. Pursuant to the Company’s Stock Ownership
Guidelines (as of March 7, 2011) (the “Stock Ownership Policy”), the President
and Chief Executive Officer is expected to own and hold shares of the Company’s
common stock with a Value (as defined in the Stock Ownership Policy) equal to
three times the annual Base Salary of the President and Chief Executive Officer.
Executive shall have three years from the Effective Date to achieve the required
stock ownership under the Stock Ownership Policy. Nothing in this Agreement
shall be construed as modifying the terms of the Stock Ownership Policy, which
shall be binding on the Executive.

8. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. The Company will be entitled to terminate the Executive’s
employment because of his disability upon 30 days written notice. “Disability”
will mean “total disability” as defined in the Company’s long term disability
plan or any successor thereto.

(b) DEATH. Automatically upon the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. As used in this Agreement, the term “Cause” shall refer
only to any one or more of the following grounds:

 

  (i) Commission of a willful act of dishonesty involving the Company, its
business or property, including, but not limited to, misappropriation of funds
or any property of the Company;

 

  (ii) Willful engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;

 

  (iii) Willful and continued failure substantially to perform his duties under
this Agreement (other than as a result of physical or mental illness or injury),
after the Board of Directors of the Company delivers to Executive a written
demand for substantial performance that specifically identifies the manner in
which the Board believes that he has not substantially performed his duties;

 

  (iv) Illegal conduct or gross misconduct that is willful and results in
material and demonstrable damage to the business or reputation of the Company;

 

4



--------------------------------------------------------------------------------

  (v) The clear and willful violation of any of the material terms and
conditions of this Agreement or any other written agreement or agreements
Executive may from time to time have with the Company;

 

  (vi) The clear and willful violation of the Company’s code of business conduct
or the clear and willful violation of any other material rules of behavior as
may be provided in any employee handbook which would be grounds for dismissal of
any employee of the Company; or

 

  (vii) Commission of a crime which is a felony, a misdemeanor involving an act
of moral turpitude, or a misdemeanor committed in connection with his employment
by the Company which causes the Company a substantial detriment.

No act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without reasonable belief that
his action or omission was in the best interests of the Company. Any act or
failure to act that is based upon authority given pursuant to a resolution duly
adopted by the Board of Directors, or the advice of counsel for the Company,
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company.

Following a termination for Cause by the Company, if Executive desires to
contest such determination, Executive’s sole remedy will be to submit the
Company’s determination of Cause to arbitration in Columbus, Ohio before a
single arbitrator under the commercial arbitration rules of the American
Arbitration Association. If the arbitrator determines that the termination was
other than for Cause, the Company’s sole liability to Executive will be the
amount that would be payable to Executive under Section 9 of this Agreement for
a termination of Executive’s employment by the Company without Cause. Each party
will bear his or its own expenses of the arbitration.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean, without Executive’s
written consent:

 

  (i) a material change in Executive’s status, position or responsibilities
which, in his reasonable judgment, does not represent a promotion from his
existing status, position or responsibilities as in effect immediately prior to
the Change in Control; or the assignment of any duties or responsibilities or
the removal or termination of duties or responsibilities (except in connection
with the termination of employment for total and permanent Disability, Death, or
Cause, or by Executive other than for Good Reason), which, in his reasonable
judgment, are materially inconsistent with such status, position or
responsibilities;

 

5



--------------------------------------------------------------------------------

  (ii) a reduction by the Company in Executive’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time during the term of
this Agreement; or the Company’s failure to increase (within twelve months of
his last increase in Base Salary) Executive’s Base Salary after a Change in
Control in an amount which at least equals, on a percentage basis, the average
percentage increase in Base Salary for all executive and senior officers of the
Company, in like positions, which were effected in the preceding twelve months;

 

  (iii) the relocation of the Company’s principal executive offices to a
location outside the greater Columbus metropolitan area; or the relocation of
Executive by the Company to any place other than the location at which Executive
performed duties prior to a Change in Control, except for required travel on the
Company’s business to an extent consistent with business travel obligations at
the time of a Change in Control;

 

  (iv) the failure of the Company to continue in effect, or continue or
materially reduce Executive’s participation in, any incentive, bonus or other
compensation plan in which Executive participates, including but not limited to
the Company’s stock option plans, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan), has been made or offered with
respect to such plan;

 

  (v) the failure by the Company to continue to provide Executive with benefits
substantially similar to those enjoyed or to which Executive is entitled under
any of the Company’s deferred compensation, pension, profit sharing, life
insurance, medical, dental, health and accident, or disability plans, the taking
of any action by the Company which would directly or indirectly materially
reduce any of such benefits or deprive Executive of any material fringe benefit
enjoyed or to which Executive is entitled at the time of such action, or the
failure by the Company to provide the number of paid vacation and sick leave
days to which Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect on the
date hereof;

 

  (vi) the failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this
Agreement;

 

  (vii) any request by the Company that Executive participate in an unlawful act
or take any action constituting a breach of Executive’s professional standard of
conduct; or

 

  (viii) any breach of this Agreement on the part of the Company.

Notwithstanding anything in this Section to the contrary, Executive’s right to
terminate his employment pursuant to this Section shall not be affected by
incapacity due to physical or mental illness.

 

6



--------------------------------------------------------------------------------

9. CONSEQUENCES OF TERMINATION.

(a) DEATH OR DISABILITY. In the event that the Executive’s employment and/or
Employment Term ends on account of the Executive’s Death or Disability, the
Company shall pay or provide the Executive (i) the earned but unpaid portion of
Executive’s Base Salary through the employment termination date;
(ii) reimbursement of all business expenses for which Executive is entitled to
be reimbursed pursuant to Section 7(c) above, but for which Executive has not
yet been reimbursed; (iii) vested benefits, if any, to which Executive may be
entitled under the Company’s employee benefit plans as of the employment
termination date; (iv) any Annual Bonus earned with respect to the previous
calendar year but unpaid as of the employment termination date; and (v) a
prorated amount of the Annual Bonus for the calendar year in which the
termination occurs, calculated by multiplying the Annual Bonus that Executive
would have received for such year had Executive’s employment continued through
the end of such calendar year by a fraction, the numerator of which is the
number of days the Executive was employed during the applicable year and the
denominator of which is 365.

(b) TERMINATION FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON. If the
Executive’s employment is terminated (x) by the Company for Cause or (y) by the
Executive for any reason other than for Good Reason, the Company shall pay or
provide Executive (i) the earned but unpaid portion of Executive’s Base Salary
through the employment termination date; (ii) reimbursement of all business
expenses for which Executive is entitled to be reimbursed pursuant to
Section 7(c) above, but for which Executive has not yet been reimbursed; and
(iii) vested benefits, if any, to which Executive may be entitled under the
Company’s employee benefit plans as of the termination.

(c) TERMINATION BY COMPANY WITHOUT CAUSE OR TERMINATION BY EXECUTIVE FOR GOOD
REASON. In the event that Executive’s employment is terminated (x) by the
Company without Cause (and other than due to the Executive’s death or
Disability) or (y) by Executive for Good Reason (and either such termination is
not within 13 months following a Change in Control), the Company shall pay or
provide Executive (i) the earned but unpaid portion of Executive’s Base Salary
through the employment termination date; (ii) reimbursement of all business
expenses for which Executive is entitled to be reimbursed pursuant to
Section 7(c) above, but for which Executive has not yet been reimbursed;
(iii) vested benefits, if any, to which Executive may be entitled under the
Company’s employee benefit plans as of the employment termination date; (iv) any
Annual Bonus earned with respect to the previous calendar year but unpaid as of
the employment termination date; (v) a prorated amount of the Annual Bonus for
the calendar year in which the termination occurs, calculated by multiplying the
Annual Bonus that Executive would have received for such year had Executive’s
employment continued through the end of such calendar year by a fraction, the
numerator of which is the number of days the Executive was employed during the
applicable year and the denominator of which is 365; (vi) immediate vesting of
all outstanding stock options and restricted stock awards issued to Executive,
and thereafter shall be exercisable until the earlier of (A) 12 months after the
Employment termination date or (B) the original expiration date of such stock
options (but in no event later than the date at which such options may remain
outstanding without subjecting the options to the excise tax under Code
Section 409A, as defined below); (vii) salary continuation severance pay at the
Base Salary rate for an additional twenty-four (24) months (the “Severance
Period”); provided, however, any such severance payments will immediately end if
(1) Executive is in violation of any of his obligations under this Agreement,
including Section 11; or (2) the Company, after Executive’s termination, learns
of any facts

 

7



--------------------------------------------------------------------------------

about his job performance or conduct that would have given the Company Cause, as
defined in Section 8(c), to terminate his employment. Any amounts payable
pursuant to subparts (v) and (vii) of this Section 9(c) shall not be paid until
the Company’s first scheduled regular payroll date following the date the
General Release (as defined below) is executed and no longer subject to
revocation, with the first such payment being in an amount equal to the total
amount to which Executive would otherwise have been entitled during the period
following the date of termination if such deferral had not been required;
provided, however, that any such amounts that constitute nonqualified deferred
compensation within the meaning of Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (“Code Section 409A”) shall not
be paid until the 60th day following such termination to the extent necessary to
avoid adverse tax consequences under Section 409A, and, if such payments are
required to be so deferred, the first payment shall be in an amount equal to the
total amount to which Executive would otherwise have been entitled during the
period following the date of termination if such deferral had not been required.

(d) TERMINATION FOLLOWING CHANGE OF CONTROL. If a Change in Control, as defined
in Section 9(d)(v), shall have occurred and within 13 months following such
Change in Control the Company terminates Executive’s employment other than for
Cause, as defined in Section 8(c), or Executive terminates his employment for
Good Reason, as defined in Section 8(e), then Executive shall be entitled to the
benefits described below:

 

  (i) Executive shall be entitled to (A) the unpaid portion of his Base Salary
plus credit for any vacation accrued but not taken, (B) reimbursement of all
business expenses for which Executive is entitled to be reimbursed pursuant to
Section 7(c) above, (C) any Annual Bonus earned with respect to the previous
calendar year but unpaid as of the employment termination date, (D) a prorated
amount of the Annual Bonus for the calendar year in which the termination
occurs, calculated by multiplying the Annual Bonus that Executive would have
received for such year had Executive’s employment continued through the end of
such calendar year by a fraction, the numerator of which is the number of days
the Executive was employed during the applicable year and the denominator of
which is 365, and (E) the amount of any earned but unpaid portion of any bonus,
incentive compensation, or any other fringe benefit to which Executive is
entitled under this Agreement through the date of the termination as a result of
a Change in Control (the “Unpaid Earned Compensation”), plus two (2) times
Executive’s Current Annual Compensation as defined in this Section 9(d)(i) (the
“Salary Termination Benefit”). For purposes of this Agreement, “Current Annual
Compensation” shall mean the total of Executive’s Base Salary in effect at the
employment termination date, plus the average annual performance bonus actually
received by Executive over the last three fiscal years (or if Executive has been
employed for a shorter period of time over such period during which Executive
performed services for the Company) plus any medical, financial and insurance
coverage provided presently under Executive’s current annual compensation plan,
and shall not include the value of any stock options granted or exercised,
restricted stock awards granted or vested, contributions to 401(k) or other
qualified plans.

 

8



--------------------------------------------------------------------------------

  (ii) Immediate vesting of all outstanding stock options and restricted stock
awards issued to Executive, and thereafter shall be exercisable until the
earlier of (x) 12 months after the Termination Date or (y) the original
expiration date of such stock options (but in no event later than the date at
which such options may remain outstanding without subjecting the options to the
excise tax under Code Section 409A).

 

  (iii) Subject to (A) Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) Executive’s continued copayment of premiums at the same level and
cost to Executive as if Executive were an employee of the Company (excluding,
for purposes of calculating cost, an employee’s ability to pay premiums with
pre-tax dollars) continued participation in the Company’s group health plan (to
the extent permitted under applicable law and the terms of such plan) which
covers Executive (and the Employee’s eligible dependents) until the earlier of
(A) 18 months after termination of employment following a Change in Control, or
(B) Executive’s commencement of full-time employment with a new employer with
comparable benefits; provided Executive’s continued participation is permitted
under the general terms of such plans and programs after the Change in Control
(“Fringe Termination Benefit”); (collectively the Salary Termination Benefit and
the Fringe Termination Benefit are referred to as the “Termination Benefits”).
The Company may modify its obligation under this Section 9(d)(iii) to the extent
necessary to avoid any penalty or excise taxes imposed on the Company in
connection with the continued payment of premiums by the Company under the
Patient Protection and Affordable Care Act.

 

  (iv)

The Unpaid Earned Compensation shall be paid to Executive within 15 days after
termination of employment, one-half of the Salary Termination Benefit shall be
payable to Executive as severance pay in a lump sum payment within 30 days after
termination of employment, and one-half of the Salary Termination Benefit shall
be payable to Executive as severance pay in equal monthly payments commencing 30
days after termination of employment and ending on the date that is the earlier
of two and one-half months after the end of the Company’s taxable year in which
termination occurred or Executive’s death; provided, however, the Company may
immediately discontinue the payment of the Termination Benefits if (i) Executive
is in violation of any of his obligations under this Agreement, including in
Section 11; and/or (ii) the Company, after Executive’s termination, learns of
any facts about Executive’s job performance or conduct that would have given the
Company Cause as defined in Section 8(c) to terminate his employment. Executive
shall have no duty to mitigate his damages by seeking other employment, and the
Company

 

9



--------------------------------------------------------------------------------

  shall not be entitled to set off against amounts payable hereunder any
compensation which Executive may receive from future employment. To the extent
necessary, the parties hereto agree to negotiate in good faith should any
amendment to this Agreement required in order to comply with Section 409A of the
Code, provided, however, no amendment shall be effected after the occurrence of
a Change in Control. Any amounts payable pursuant to this Section 9(d)(iv) shall
not be paid until the first scheduled payment date following the date the
General Release (as defined below) is executed and no longer subject to
revocation, with the first such payment being in an amount equal to the total
amount to which Executive would otherwise have been entitled during the period
following the date of termination if such deferral had not been required;
provided, however, that any such amounts that constitute nonqualified deferred
compensation within the meaning of Code Section 409A shall not be paid until the
60th day following such termination to the extent necessary to avoid adverse tax
consequences under Section 409A, and, if such payments are required to be so
deferred, the first payment shall be in an amount equal to the total amount to
which Executive would otherwise have been entitled during the period following
the date of termination if such deferral had not been required.

 

  (v)

A “Change in Control” shall be deemed to have occurred if and when, after the
date hereof, (i) any “person” (as that term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on the
date hereof), including any “group” as such term is used in Section 13(d)(3) of
the Exchange Act on the date hereof, shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the Company which results in
such person or group possessing more than 50% of the total voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; or (ii) as the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, or contested election, or any combination of the foregoing
transactions (a “Transaction”), the owners of the voting shares of the Company
outstanding immediately prior to such Transaction own less than a majority of
the voting shares of the Company after the Transaction; or (iii) during any
period of two consecutive years during the term of this Agreement, individuals
who at the beginning of such period constitute the Board of Directors of the
Company (or who take office following the approval of a majority of the
directors then in office who were directors at the beginning of the period)
cease for any reason to constitute at least one-half thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors of the Company representing at least
one-half of the directors then in office who were directors at the beginning of
the period; or (iv) the sale,

 

10



--------------------------------------------------------------------------------

  exchange, transfer, or other disposition of all or substantially all of the
assets of the Company (a “Sale Transaction”) shall have occurred.
Notwithstanding the foregoing, an event shall not be treated as a “Change in
Control” hereunder unless such event also constitutes a change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Code
Section 409A.

(e) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from the Board and any position
as an officer, director or fiduciary of any Company-related entity.

(f) EXCLUSIVE REMEDY. The amounts payable to the Executive following termination
of employment and the Employment Term hereunder pursuant to Sections 8 and 9
hereof shall be in full and complete satisfaction of the Executive’s rights
under this Agreement and any other claims that the Executive may have in respect
of the Executive’s employment with the Company or any of its affiliates, and the
Executive acknowledges that such amounts are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, with respect to the termination of the Executive’s employment
hereunder or any breach of this Agreement.

10. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the earned but
unpaid Base Salary shall only be payable if the Executive delivers to the
Company and does not revoke a general release of claims in favor of the Company
(the “General Release”) in the form provided as Exhibit A to this Agreement. The
General Release must be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.
Executive shall not be required to mitigate the amount of any payment or benefit
provided pursuant to this Agreement by seeking other employment or otherwise,
and the Company shall not be entitled to any offset from any payment or benefit
owed to Executive under this Agreement in the event Executive secures other
employment.

11. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Executive agrees that the Executive shall not, directly
or indirectly, use, make available, sell,

 

11



--------------------------------------------------------------------------------

disclose or otherwise communicate to any person, other than in the course of the
Executive’s assigned duties and for the benefit of the Company, either during
the period of the Executive’s employment or at any time thereafter, any
Confidential Information or other confidential or proprietary information
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information, and to use such information only for certain limited purposes, in
each case, which shall have been obtained by the Executive during the
Executive’s employment by the Company (or any predecessor). The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

(b) NONCOMPETITION. The Executive acknowledges that (i) the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company, (ii) the Executive has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) in the course of the Executive’s employment by a competitor,
the Executive would inevitably use or disclose such Confidential Information,
(iv) the Company and its affiliates have substantial relationships with their
customers and the Executive has had and will continue to have access to these
customers, (v) the Executive has received and will receive specialized training
from the Company and its affiliates, and (vi) the Executive has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Executive’s employment. Accordingly, during the Executive’s
employment hereunder and for a period of two years thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with the Company or any of its subsidiaries or
affiliates or in any other material business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have planned, on or prior to such date, to be engaged in on or after such
date, in any locale of any country in which the Company conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than one percent (1%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with the Company or any of its subsidiaries or affiliates, so long as the
Executive has no active participation in the business of such corporation.

(c) NONSOLICITATION; NONINTERFERENCE.

 

  (i)

During the Executive’s employment with the Company and for a period of two years
thereafter, the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any customer of the Company or any

 

12



--------------------------------------------------------------------------------

  of its subsidiaries or affiliates to purchase goods or services then sold by
the Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.

 

  (ii) During the Executive’s employment with the Company and for a period of
two years thereafter, the Executive agrees that the Executive shall not, except
in the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 11(c)(ii) while
so employed or retained and for a period of six (6) months thereafter.

 

  (iii) Notwithstanding the foregoing, the provisions of this Section 11(c)
shall not be violated by (A) general advertising or solicitation not
specifically targeted at Company-related persons or entities, (B) the Executive
serving as a reference, upon request, for any employee of the Company or any of
its subsidiaries or affiliates so long as such reference is not for an entity
that is employing or retaining the Executive, or (C) actions taken by any person
or entity with which the Executive is associated if the Executive is not
personally involved in any manner in the matter and has not identified such
Company-related person or entity for soliciting or hiring.

(d) NONDISPARAGEMENT. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company. The foregoing shall not be violated by truthful statements in response
to legal process, required governmental testimony or filings, or administrative
or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings).

(e) INVENTIONS.

 

  (i)

The Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product,
whether patentable or unpatentable, (A) that are

 

13



--------------------------------------------------------------------------------

  reduced to practice, created, invented, designed, developed, contributed to,
or improved with the use of any Company resources and/or within the scope of the
Executive’s work with the Company or that relate to the business, operations or
actual or demonstrably anticipated research or development of the Company, and
that are made or conceived by the Executive, solely or jointly with others,
during the Employment Term, or (B) suggested by any work that the Executive
performs in connection with the Company, either while performing the Executive’s
duties with the Company or on the Executive’s own time, shall belong exclusively
to the Company (or its designee), whether or not patent or other applications
for intellectual property protection are filed thereon (the “Inventions”). The
Executive will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company, and the Executive will surrender
them upon the termination of the Employment Term, or upon the Company’s request.
The Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Term, together with the right to file, in the Executive’s name or in the name of
the Company (or its designee), applications for patents and equivalent rights
(the “Applications”). The Executive will, at any time during and subsequent to
the Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company’s
rights in the Inventions, all without additional compensation to the Executive
from the Company. The Executive will also execute assignments to the Company (or
its designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Executive from the Company.

 

  (ii)

In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Executive hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the

 

14



--------------------------------------------------------------------------------

  Inventions, including, without limitation, all rights of any kind or any
nature now or hereafter recognized, including, without limitation, the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Executive’s service to the Company
that cannot be assigned in the manner described herein, the Executive agrees to
unconditionally waive the enforcement of such rights. The Executive hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company.

(f) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 11 hereof. The Executive agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the period of time that the Executive is subject to the
constraints in Section 11(b) hereof, the Executive will provide a copy of this
Agreement (including, without limitation, this Section 11) to such entity, and
such entity shall acknowledge to the Company in writing that it has read this
Agreement. The Executive acknowledges that each of these covenants has a unique,
very substantial and immeasurable value to the Company and its affiliates and
that the Executive has sufficient assets and skills to provide a livelihood
while such covenants remain in force. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 11.

 

15



--------------------------------------------------------------------------------

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of this Section 11,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j) SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

12. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
provide reasonable assistance to the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company (collectively, the “Claims”). The Executive agrees
to promptly inform the Company if the Executive becomes aware of any lawsuits
involving Claims that may be filed or threatened against the Company or its
affiliates. The Executive also agrees to promptly inform the Company (to the
extent that the Executive is legally permitted to do so) if the Executive is
asked to assist in any investigation of the Company or its affiliates (or their
actions) or another party attempts to obtain information or documents from the
Executive (other than in connection with any litigation or other proceeding in
which the Executive is a party-in-opposition) with respect to matters the
Executive believes in good faith to relate to any investigation of the Company
or its affiliates, in each case, regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required.
During the pendency of any litigation or other proceeding involving Claims, the
Executive shall not communicate with anyone (other than the Executive’s
attorneys and tax and/or financial advisors and except to the extent that the
Executive determines in good faith is necessary in connection with the
performance of the Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company’s counsel; provided,
however, nothing herein shall prohibit Executive providing testimony or
information as compelled or required by law. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Executive for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Executive in complying with this Section 12.

 

16



--------------------------------------------------------------------------------

13. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 or Section 12 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to seek equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages. In the event of a violation by the Executive of
Section 11 or Section 12 hereof, any severance being paid to the Executive
pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to the Executive shall be immediately repaid to the
Company.

14. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

15. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

At the address (or to the facsimile number) shown in

the books and records of the Company.

 

If to the Company:

   

                                                                     
                                         

   

                                                                     
                                           

   

                                                                     
                                           

   

Attention:                                                                  
                        

   

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

17



--------------------------------------------------------------------------------

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

18. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Ohio (without regard to
its choice of law provisions). EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR THE COMPANY’S
PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT.

20. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

21. REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder. In addition, the Executive acknowledges that the Executive is aware
of Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Executive in compliance therewith.

 

18



--------------------------------------------------------------------------------

22. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In the
event that the Company fails to withhold any taxes required to be withheld by
applicable law or regulation, the Executive agrees to indemnify the Company for
any amount paid with respect to any such taxes, together with any interest,
penalty and/or expense related thereto.

(b) SECTION 409A COMPLIANCE.

 

  (i) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

  (ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this
Section 22(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

19



--------------------------------------------------------------------------------

  (iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

  (iv) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

  (v) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

23. REIMBURSEMENT OF EXECUTIVE’S ATTORNEYS’ FEES. The Company shall reimburse
Executive for his legal fees incurred in connection with the negotiation and
preparation of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:   /s/ Richard A. Snell Name:     Title:     EXECUTIVE   /s/ Richard
Lavin

Signature Page to Employment Agreement

 

21



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I,                     , in consideration of and subject to the performance by
Commercial Vehicle Group, Inc. (together with its subsidiaries, the “Company”),
of its obligations under the Employment Agreement dated as of [August __], 2013
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and its respective affiliates and all present, former and future
managers, directors, officers, employees, successors and assigns of the Company
and its affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy,

 

A-1



--------------------------------------------------------------------------------

contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right or
claim to any severance benefits or other benefits relating to termination of
employment to which I am entitled under the Agreement, (ii) any right or claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise,
(iii) any right or claim as an equity or security holder in the Company or its
affiliates, including, without limitation, any rights under any equity incentive
or stock option grant or plan, (iv) any right or claim for reimbursement of
business expenses incurred prior to the employment termination date, and (v) any
right or claim with respect to any vested benefits under any employee benefit
plans, including without limitation any health, welfare, retirement, pension,
profit-sharing or deferred compensation plan.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 

A-2



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone; provided, however, if this General Release and/or the Agreement
is or becomes publicly filed by the Company, or if the terms of this General
Release and/or the Agreement is or becomes publicly disclosed by the Company, I
shall have no confidentiality obligation under this Section 9.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that certain provisions of the Agreement, including
Sections 11 of the Agreement, shall survive my execution of this General Release
in accordance with the terms of the Agreement.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

A-3



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:          DATED:     

 

A-4